DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This application is in condition for allowance except for the following formal matters: 
The abstract is written in claim form and need to be written in narrative form. The specification title is not descriptive.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
5.	Claims 1-12 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record individually or in combination fails to teach a photodetection apparatus comprising a photodetection sensor as claimed, said photodetection sensor including at least one photodetection cell, each of said at least one photodetection cell including: a first photodiode having an anode and a cathode, used to receive incident light, and converting the incident light received thereby into a first photocurrent; a first switch having a first terminal that is coupled to said anode of said first photodiode, and a second terminal; a first capacitor coupled between said second terminal of said first switch and ground; a second switch having a first terminal that is coupled to said second terminal of said first switch, and a second terminal; and more specifically in combination with a cancellation circuit coupled to one of said anode of said first photodiode and said second terminal of said first switch, and including a second photodiode that is used to receive the incident light and that converts the incident light received thereby into a second photocurrent; said cancellation circuit cooperating with said first photodiode and said first and second switches to adjust a residual electric quantity of said first capacitor to a value correlated to a magnitude difference between the first and second photocurrents.
Claims 2-12 are allowed because of their dependency on claim 1.
In regards to claim 13, the prior art of record individually or in combination fails to teach photodetection apparatus as claimed comprising: a photodetection sensor including at least one photodetection cell, each of said at least one photodetection cell including a first photodiode having an anode and a cathode, used to receive incident light, and converting the incident light received thereby into a first photocurrent, a first switch having a first terminal that is coupled to said anode of said first photodiode, and a second terminal, a first capacitor coupled between said second terminal of said first switch and ground; a second switch having a first terminal that is coupled to said second terminal of said first switch, and a second terminal, more specifically in combination with a second photodiode having an anode and a cathode, used to receive the incident light, and converting the incident light received thereby into a second photocurrent, a third switch having a first terminal that is coupled to said anode of said second photodiode, and a second terminal, a second capacitor coupled between said second terminal of said third switch and ground, and a fourth switch having a first terminal that is coupled to said second terminal of said third switch, and a second terminal; and a readout element including at least one readout cell, each of said at least one readout cell being coupled to said second terminals of said second and fourth switches of a respective one of said at least one photodetection cell, and generating a digital output related to a magnitude difference between the first and second photocurrents of said respective one of said at least one photodetection cell.
Claims 14-16 are allowed because of their dependency on claim 13.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wyles et al. (US 5751005) teaches a first and second photodiode (LW, MW) with a first switch (M3), a first capacitor (C2) and second switch (M4), wherein the capacitor value is sum of first and second photocurrents from first and second photodiodes (LW, MW) (see fig. 2), but does not specifically teach the capacitor residual electric quantity is adjusted to a value of the difference between the first and second photocurrents.
Uedaira et al. (US 20110260629) teaches a first photodiode (PDA1) and a second photodiode (PDB1) and subtracting their corresponding photocurrents (abstract), but does not teach a capacitor or rest of circuitry as described in claims 1 and 13.
Shi et al. (US 20210199497) teaches two photosensors (10, 20), a first and third switch (11, 21), first and second capacitor (12, 22), difference between outputs (see fig. 2, paragraphs 53, 54, 89 and 90), but not specific on the anode and the cathode connections of the first and second photodiode and the second and fourth transistor.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.